COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  Alejandro Hernandez and The Freedom             §               No. 08-18-00045-CV
  Indeed Foundation, Inc.,
                                                  §                  Appeal from the
                         Appellant,
                                                  §            County Court at Law No. 7
  v.
                                                  §             of El Paso County, Texas
  Constable R.A. Sommers Precint #7,
                                                  §               (TC# 2017DCV0816)
                         Appellee.
                                                  §

                                            ORDER

        On June 13, 2018, the Court issued an order for the trial court to conduct a hearing on the

court reporter’s challenge to Appellants statement of inability to afford to pay costs on appeal. The

hearing is scheduled for June 28, 2018. Appellants have filed a motion to cancel the hearing

because they have determined the reporter’s record is not necessary for the appeal and they have

withdrawn their request for the court reporter to prepare the reporter’s record. The motion is

GRANTED. The trial court is not required to conduct the hearing and the court reporter is not

required to file the reporter’s record previously requested by Appellants. Appellants’ brief is due

to be filed no later than July 27, 2018.

               IT IS SO ORDERED this 27th day of June, 2018.


                                       PER CURIAM



Before McClure, C.J., Rodriguez and Palafox, JJ.